Title: To James Madison from Edgar Macon, 28 October 1818
From: Macon, Edgar
To: Madison, James


Dear Uncle,
Princeton Octr 28. 1818
I have received your letter of the 3d instan[t] & am obliged to you for so cheerfully communicating to me your opinion concerning the languages. I had always entertained the idea that the Greek and Latin languages were necessary to form an elegant writer but the argument you used viz that the Greeks brought their language to perfection without the assistance of any other tongue, has altered my opinion. In your letter you appeared to think that Greek and Latin was not necessary to be understood by those who intend engaging in publick life any farther than rendering them accomplished Excepting those who pursue the profession of Law. Since I wrote you last I have finished the history of England by Hume and Smollett. Hume is very partial to the Stuart family and casts great reflections upon the people of England for the dethroaning and beheading of Charles the first. Charles certainly was treated unjustly by his subjects. But the prerogatives of the crown about 1640 were so great that the subject enjoyed but a small portion of Liberty; so that we cannot help excusing the English for endeavouring to gain their fre[e]dom & to make the Executive of their country as much dependant on the people as possible. It appears to me that the English during the whole of their history manifests a greater attachment to Liberty than any other European nation, yet their actions do not always agree with their character which represents them as being a sober patient and persevering people whereas to judg[e] by their history they are more apt to be cast down by misfortune and to be elated by success than any other nation we read off. Smollett I think is inferior to Hume as a historian. Hume always delivers his opinions and accounts with great brevity, whereas Smollett expresses himself in a very verbose manner he also dwells too much on the debates and bills of parliament and the affairs of Europe in general though they are by no means connected with the history he is writing. I have read a few pages in Ramsays history of the United States and admire the style very much. I hope to finish this work and Robertsons History of South America during this vacation. I am sorry that an impartial and accurate account of Buonaparte life and exploits cannot be obtained. None but foreigners have attempted it I believe; and they whether from prejudice or fear of their monarchs (who have made themselve contemptable by Combining to oppress and confine a solitary man) have not been able to write a good account of Buonaparte. The students of this college have been very attentive for the four last sessions (& are still to improve themselves in composition debating & delivery[)] So much so that some of most promising young men here think that it is more to their advantage to attend and devote more of their time to these improvements than to their studies. Remember me to Aunt & Grandmamma. I remain your affectionate nephew
Edgar Macon
